

Exhibit 10.3
 
YUHE INTERNATIONAL, INC.
 
(incorporated in Nevada with limited liability)
 
June 13, 2008
 
Dear Mr. Peter Li,
 
Re.: Independent directorship
 
We are writing to confirm your appointment as an independent director of Yuhe
International, Inc. (the “Company”), which is listed on the OTCBB under yuii.ob.
You are also appointed as Chairman of the Audit Committee and a member of the
Nominating Committee and the Compensation Committee.
 
Following your acceptance, your appointment will be effective as of June 13,
2008. You are entitled to an annual director’s fee of US$ 30,000, or its RMB
equivalent, as applicable, less payroll deductions and all required
withholdings, if any. Your annual fee will be payable quarterly. You are
recommended to seek professional advice on whether the amount of any
remuneration payable to you as director of the Company is subject to US or
Nevada tax and if so, to include the details of such remuneration in your tax
returns.
 
You will be granted an option to purchase 77,717 shares of Common Stock. Your
grant date will be June 13, 2008. This option will have a per-share exercise
price equal to $3.708, 120% of the private placement price on March 12, 2008,
with the fair market value being calculated with reference to the last private
placement price of our stock. Subject to your continued service with the Company
through the vesting period, the option will vest in equal installments on each
of the first three anniversaries of the grant date, so that if you are still
serving on our Board on the third anniversary of the grant date you will be
fully vested in the option by that date. The option will expire on the fifth
anniversary of the grant date (or earlier if your service with us terminates
prior to that date). In addition, the option will be subject to the terms and
conditions of our standard form of stock option agreement.
 
You hereby agree to maintain the confidentiality of the confidential information
and trade secrets of the Company, including but not limited to, any confidential
information and statistics, business plans, operations, technologies, know-how,
systems and/or the proposed sale, purchase and use of services and products
furnished in oral, visual, written and/or other tangible form and not to
disclose such information to any third party without the prior consent of the
Company.
 

--------------------------------------------------------------------------------


 
Please confirm your acceptance of the appointment as an independent director of
the Company by signing, dating and returning to us the attached copy of this
letter.
 
Yours faithfully


 
For and on behalf of
Yuhe International, Inc.
 
 
/s/ Gao Zhentao                                   
Gao Zhentao
Chairman of the Board
 
I hereby confirm my acceptance to act as an independent director of the Company
upon the terms contained in this letter.


 
/s/ Peter Li                                             
Peter Li
 
Date: June 13, 2008
 

--------------------------------------------------------------------------------



YUHE INTERNATIONAL, INC.
 
(incorporated in Nevada with limited liability)
 
June 13, 2008
 
Dear Mr. Liu Yaojun,
 
Re.: Independent directorship
 
We are writing to confirm your appointment as an independent director of Yuhe
International, Inc. (the “Company”), which is listed on the OTCBB under yuii.ob.
You are also appointed as Chairman of the Compensation Committee and a member of
the Audit Committee and the Nominating Committee.
 
Following your acceptance, your appointment will be effective as of June 13,
2008. You are entitled to an annual director’s fee of US$ 30,000, or its RMB
equivalent, as applicable, less payroll deductions and all required
withholdings, if any. Your annual fee will be payable quarterly. You are
recommended to seek professional advice on whether the amount of any
remuneration payable to you as director of the Company is subject to US or
Nevada tax and if so, to include the details of such remuneration in your tax
returns.
 
You will be granted an option to purchase 77,717 shares of Common Stock. Your
grant date will be June 13, 2008. This option will have a per-share exercise
price equal to $3.708, 120% of the private placement price on March 12, 2008,
with the fair market value being calculated with reference to the last private
placement price of our stock. Subject to your continued service with the Company
through the vesting period, the option will vest in equal installments on each
of the first three anniversaries of the grant date, so that if you are still
serving on our Board on the third anniversary of the grant date you will be
fully vested in the option by that date. The option will expire on the fifth
anniversary of the grant date (or earlier if your service with us terminates
prior to that date). In addition, the option will be subject to the terms and
conditions of our standard form of stock option agreement.
 
You hereby agree to maintain the confidentiality of the confidential information
and trade secrets of the Company, including but not limited to, any confidential
information and statistics, business plans, operations, technologies, know-how,
systems and/or the proposed sale, purchase and use of services and products
furnished in oral, visual, written and/or other tangible form and not to
disclose such information to any third party without the prior consent of the
Company.
 

--------------------------------------------------------------------------------


 
Please confirm your acceptance of the appointment as an independent director of
the Company by signing, dating and returning to us the attached copy of this
letter.
 
Yours faithfully


 
For and on behalf of
Yuhe International, Inc.


 
/s/ Gao Zhentao                            
Gao Zhentao
Chairman of the Board


 
I hereby confirm my acceptance to act as an independent director of the Company
upon the terms contained in this letter.


 
/s/ Liu Yaojun                                 
Liu Yaojun
 
Date: June 13, 2008
 

--------------------------------------------------------------------------------



YUHE INTERNATIONAL, INC.
 
(incorporated in Nevada with limited liability)
 
June 13, 2008
 
Dear Mr. Greg Huett,
 
Re.: Independent directorship
 
We are writing to confirm your appointment as an independent director of Yuhe
International, Inc. (the “Company”), which is listed on the OTCBB under yuii.ob.
You are also appointed as Chairman of the Nominating Committee and a member of
Audit Committee and Compensation Committee.
 
Following your acceptance, your appointment will be effective as of June 13,
2008. You are entitled to an annual director’s fee of US$ 50,000, less payroll
deductions and all required withholdings, if any. Your annual fee will be
payable quarterly. You are recommended to seek professional advice on whether
the amount of any remuneration payable to you as director of the Company is
subject to US or Nevada tax and if so, to include the details of such
remuneration in your tax returns.
 
You will be granted an option to purchase 77,717 shares of Common Stock. Your
grant date will be June 13, 2008. This option will have a per-share exercise
price equal to $3.708, 120% of the private placement price on March 12, 2008,
with the fair market value being calculated with reference to the last private
placement price of our stock. Subject to your continued service with the Company
through the vesting period, the option will vest in equal installments on each
of the first three anniversaries of the grant date, so that if you are still
serving on our Board on the third anniversary of the grant date you will be
fully vested in the option by that date. The option will expire on the fifth
anniversary of the grant date (or earlier if your service with us terminates
prior to that date). In addition, the option will be subject to the terms and
conditions of our standard form of stock option agreement.
 
You hereby agree to maintain the confidentiality of the confidential information
and trade secrets of the Company, including but not limited to, any confidential
information and statistics, business plans, operations, technologies, know-how,
systems and/or the proposed sale, purchase and use of services and products
furnished in oral, visual, written and/or other tangible form and not to
disclose such information to any third party without the prior consent of the
Company.
 
Please confirm your acceptance of the appointment as an independent director of
the Company by signing, dating and returning to us the attached copy of this
letter.
 

--------------------------------------------------------------------------------


 
Yours faithfully


 
For and on behalf of
Yuhe International, Inc.


 
/s/ Gao Zhentao                                
Gao Zhentao
Chairman of the Board


 
I hereby confirm my acceptance to act as an independent director of the Company
upon the terms contained in this letter.


 
/s/ Greg Huett                                      
Greg Huett
 
Date: June 13, 2008
 

--------------------------------------------------------------------------------


 
YUHE INTERNATIONAL, INC.
 
(incorporated in Nevada with limited liability)
 
June 13, 2008
 
Dear Mr. Han Chengxiang,
 
Re.: Directorship
 
We are writing to confirm your appointment as a director of Yuhe International,
Inc. (the “Company”), which is listed on the OTCBB under yuii.ob. You are also
appointed as a member of the Nominating Committee of the Company.
 
Following your acceptance, your appointment will be effective as of June 13,
2008. You are not entitled to any director’s fee and you will not be granted any
option to purchase shares of Common Stock.
 
You hereby agree to maintain the confidentiality of the confidential information
and trade secrets of the Company, including but not limited to, any confidential
information and statistics, business plans, operations, technologies, know-how,
systems and/or the proposed sale, purchase and use of services and products
furnished in oral, visual, written and/or other tangible form and not to
disclose such information to any third party without the prior consent of the
Company.
 
Please confirm your acceptance of the appointment as a director of the Company
by signing, dating and returning to us the attached copy of this letter.
 
Yours faithfully


 
For and on behalf of
Yuhe International, Inc.


 
/s/ Gao Zhentao                                  
Gao Zhentao
Chairman of the Board



--------------------------------------------------------------------------------


 
 
I hereby confirm my acceptance to act as a director of the Company upon the
terms contained in this letter.
 


 
/s/ Han Chengxiang                         
Han Chengxiang
 
Date: June 13, 2008
 



--------------------------------------------------------------------------------


 